Citation Nr: 1036209	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-39 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes 
mellitus with early signs of nephropathy.

2.  Entitlement to a rating in excess of 30 percent for diabetic 
retinopathy.

3.  Entitlement to a rating in excess of 20 percent for diabetic 
neuropathy in the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the rating for diabetic retinopathy from 10 
to 30 percent disabling and denied claims for an increased rating 
for diabetes mellitus, and diabetic neuropathy of the right lower 
extremity.  In addition, this rating decision denied entitlement 
to service connection for hypertension as secondary to diabetes 
mellitus.

The Veteran also appeals from a June 2010 rating decision issued 
by the Appeals Management Center (AMC) in Washington, D.C. which 
partially granted his claims for an increased rating for 
bilateral upper extremity diabetic neuropathy.

The Board denied the Veteran's claim for service connection for 
hypertension in November 2008 and remanded the instant matters 
for additional development.

A June 2010 rating decision partially granted the Veteran's claim 
for an increased rating for his bilateral upper extremity 
diabetic neuropathy, assigning a 50 percent rating for the right 
upper extremity and a 40 percent rating for the left upper 
extremity.  In its August 2010 Post-Remand Brief, presented to 
the Board, the Veteran's representative argued that a higher 
rating was warranted for these disabilities.  This statement is 
not considered a notice of disagreement (NOD), because it was not 
submitted to the entity that entered the decision.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002).

The issues of entitlement to service connection for a 
gastrointestinal disorder to include as secondary to 
service-connected diabetes mellitus and entitlement to an 
increased rating for the left lower extremity have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  

In addition, the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for hypertension as secondary to service-
connected diabetes mellitus has been raised by the 
Veteran's representative in its August 2010 Post-Remand 
Brief has not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for diabetic 
neuropathy of the right and left upper extremities are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's diabetes 
mellitus is manifested by the use of insulin, a restricted diet 
and the regulation of activities; the record is negative for 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice monthly visits with a 
diabetic care provider.

2.  The Veteran's right lower extremity diabetic neuropathy is 
severe and is manifested by markedly decreased sensation, absent 
deep tendon reflexes in the feet, positive Romberg testing and 
mild to moderate weakness in muscle groups; without complete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.119, 
Diagnostic Code (DC) 7913 (2009).

2.  The criteria for a 60 percent rating for right lower diabetic 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. 
§ 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).  

The United States Court for Veterans Appeals (Veteran's Court or 
Court) had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's Court's decision) were not 
disturbed by the Federal Circuit's decision.  

The Veteran was provided with a January 2006 letter in which the 
RO notified him of what evidence was required to substantiate his 
claims for an increased rating for his diabetic retinopathy, 
diabetic neuropathy of the right lower extremity and diabetes 
mellitus.  This letter told him what evidence VA would obtain, 
what evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining this evidence.  
This letter also notified the Veteran that he should submit any 
relevant evidence in his possession.  This letter was provided 
after the initial adjudication of the Veteran's claims.

The January 2006 letter notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased rating 
claim sand provided specific examples.  This letter stated that 
such evidence should describe how the Veteran's disability had 
gotten worse based upon the author's knowledge and personal 
observations.  It also notified the Veteran that he could submit 
statements from his employers.  This letter also provided notice 
with regard to the remaining elements outlined in Vazquez-Flores, 
after the initial adjudication of the Veteran's claim.   The 
timing deficiency with regards to this letter was cured by the 
readjudication of the Veteran's claims in a May 2010 SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The timing deficiency with regard to 
the January 2006 letter was cured by readjudication of the claim 
in a May 2010 supplemental statement of the case (SSOC).   
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding 
timing deficiency was cured by readjudication in a supplemental 
statement of the case).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
He has been afforded several VA examinations and sufficient 
medical opinions have been obtained.  Although the Veteran has 
indicated that he disagrees with the disability rating assigned 
for the instant conditions, he has not indicated that his 
symptoms have worsened since his last VA examinations conducted 
in December 2008.  

Although the Veteran has reported receiving treatment from a 
private diabetic care provider, an appropriate authorization has 
not been submitted which allow VA to obtain these records.  VA is 
only obligated to obtain records that are adequately identified 
and for which necessary releases have been submitted.   38 C.F.R. 
§ 3.159(c)(1).

The Board remanded the instant matter in November 2008 to allow 
VA examinations to be conducted to determine the current severity 
of the Veteran's diabetes mellitus, diabetic retinopathy and 
diabetic neuropathy of the right lower extremity.  These 
examinations were conducted in December 2008.  The Board 
therefore concludes that there has been substantial compliance 
with the terms of the previous remands.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

As there is no indication of any outstanding pertinent evidence, 
VA may proceed with the consideration of the instant claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is also 
considered. Consideration must be given to the ability of a 
veteran to function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 506 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus

The Veteran contends that he is entitled to a higher rating for 
diabetes mellitus because he is required to regulate his 
activities.

A 40 percent rating is assigned for diabetes mellitus that 
requires the use of insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, DC 7913.

A 60 percent rating is warranted in cases requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.

A 100 percent rating requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.   Id.

"Regulation of activities" has been defined as the situation 
where a veteran has been prescribed or advised to avoid strenuous 
occupational and recreational activities.  61 Fed. Reg. 20,440, 
20,446 (May 7, 1996) (defining "regulation of activities," as 
used by VA in DC 7913).  Medical evidence is required to show 
that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In addition, a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are evaluated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under DC 7913.

A September 2003 VA diabetes mellitus examination reflected the 
Veteran's reports of hypoglycemic episodes that occurred 
approximately once per month or two and sexual dysfunction for 
the past two years.  Hospitalizations for any episodes of 
uncontrolled diabetes or diabetic ketoacidosis were denied.  He 
saw his physician about once per month when his diabetes was 
uncontrolled and once every three months when it was controlled.  
Current medications included insulin.  Following this 
examination, a diagnosis of diabetes mellitus, type 2 was made.  
The examiner noted that the Veteran's diabetes was labile and in 
very poor control.

A December 2008 VA diabetes mellitus examination reflected the 
Veteran's reports that his hypoglycemic episodes were apparently 
rare and that he had never been hospitalized for hyperglycemic 
episodes.  His diet was restricted and he used insulin three or 
four times daily.  There had been no hospitalizations in the past 
year for ketosis or hypoglycemia nor have there been severe 
episodes of ketoacidosis or hypoglycemia in the past year.  He 
saw his diabetic care provider approximately once every three 
months.  His activities were markedly restricted due to weakness 
and neuropathy of both lower extremities which weakened his legs 
and suffered from erectile dysfunction.  

Following this examination and a review of the Veteran's claims 
file, a diagnosis of diabetes mellitus, type 2 with clinical 
evidence of diabetic nephropathy, diabetic neuropathy and 
diabetic retinopathy was made.  The examiner opined that the 
Veteran should "stick to a restricted diet, regulate his 
activities and inject insulin several times per day."

The evidence of record, including the December 2008 VA 
examination, provides medical evidence of regulation of 
activities, that he uses insulin and restricts his diet to 
control his diabetes.  However, the record is negative for 
clinical evidence of hospitalization for ketoacidosis or 
hypoglycemic reactions or twice monthly visits with a diabetic 
provider during the appellate period.  The Veteran also denied 
such hospitalizations or twice monthly visits with a diabetic 
care provider at the December 2008 VA examination.  

As the record is negative for such hospitalizations or twice 
monthly visits with a diabetic care provider that would not be 
compensable if separately evaluated, a rating in excess of 40 
percent is not warranted.  See Camacho v. Nicholson, 21 Vet. App. 
360 (2007) (holding that the criteria for rating diabetes 
mellitus are conjunctive, and that each element of the criteria 
is needed to meet the requirements for the specified evaluation).  
Absent hospitalizations for ketoacidosis or hypoglycemic 
reactions, the Veteran's disability does not meet or approximate 
the criteria for an increased rating.  38 C.F.R. §§ 4.7, 4.21.

Right Lower Extremity Neuropathy

The Veteran's peripheral neuropathy is rated under the diagnostic 
codes for an unlisted disease of the peripheral nerve and 
paralysis of the sciatic nerve.

Impairment of the sciatic nerve warrants a 20 percent rating for 
moderate incomplete paralysis, a 40 percent rating for moderately 
severe paralysis and a 60 percent rating for severe incomplete 
paralysis with marked muscular atrophy.   An 80 percent rating is 
warranted for complete paralysis resulting in the foot dangling 
and dropping, no possible active movement of muscles below the 
knee, and weakened or (very rarely) lost flexion of the knee.  38 
C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Cranial or peripheral neuralgia, usually 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on the 
same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

A September 2003 VA peripheral nerves examination reflected the 
Veteran's complaints of constant numbness and tingling in his 
feet.  Decreased balance and decreased sensation in his feet were 
also reported.  Physical examination revealed that power, tone 
and bulk were normal in the hamstrings, quadriceps, gluteals, 
foot dorsiflexors and plantar flexors.  Marked vibration and 
position loss in the feet was noted.  Deep tendon reflexes were 
+1 in the knees, zero in the ankles, and zero in the 
brachioradialis.  Plantar response was downgoing.  Following this 
examination, an impression of diabetic neuropathy affecting both 
the lower extremities was made.

A September 2003 VA diabetes mellitus examination revealed that 
the Veteran's fine touch was impaired in a stocking distribution 
on both lower extremities.  Fine touch, pinprick and vibration 
sense were well-preserved.  A July 2003 nerve conduction study 
revealed evidence of diabetic neuropathy.

A December 2008 VA peripheral nerves examination revealed mild to 
moderate weakness in the iliopsoas, hamstrings, quadriceps, 
gluteals, foot dorsiflexors and plantar flexors.  The Veteran's 
gait was noted to be wide-based.  Markedly decreased sensation in 
all modalities was found.  Deep tendon reflexes were absent in 
both feet.  Romberg testing was positive.  An impression of 
severe diabetic peripheral neuropathy affecting both lower 
extremities was made following this examination.  The examiner 
opined that this disability resulted in marked and severe 
weakness in the Veteran's lower extremities, sensory loss and 
difficulty walking.

The most recent VA examiner did not specifically comment on the 
presence or absence of atrophy, but did note that the neuropathy 
of the right lower extremity was severe.  The positive Romberg 
testing suggests a loss of balance and the muscle weakness, 
absent or extremely weak reflexes and the loss of sensation are 
consistent with a severe disability.  A 60 percent rating for 
severe partial paralysis is therefore warranted.  38 C.F.R. 
§§ 4.7, 4.21, 4.124a, DC 8520.

A rating in excess of 60 percent is not warranted as the clinical 
evidence of mild to moderate weakness below the knee, including 
in plantar flexion and dorsiflexion, indicates that there is 
residual active movement.  These findings also weigh the evidence 
against a finding of foot drop and foot drop has never been 
found.  As such, the evidence weighs against the grant of an 
evaluation in excess of 60 percent.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's diabetes mellitus, diabetic retinopathy and 
diabetic neuropathy of the right lower extremity have manifested 
as described above.  There was no clinical evidence or reported 
hospitalizations during the course of this appeal.  The rating 
criteria contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Veteran has been in receipt of a 100 percent rating since 
December 9, 2008.  TDIU is awarded where the schedular rating is 
less than 100 percent.  38 C.F.R. § 4.16(a).

At the December 2008, examination the Veteran reported working 
full-time at the post office.  He has not alleged being unable to 
work due to his service-connected disabilities and there is no 
other evidence to that effect.  Further consideration of TDIU, 
during the period prior to December 9, 2008, is therefore not 
warranted.


ORDER

Entitlement to an increased rating for diabetes mellitus with 
early signs of nephropathy is denied.

Entitlement to an increased rating of 60 percent for right lower 
extremity diabetic neuropathy is granted.


REMAND

The RO granted the 30 percent rating for diabetic retinopathy on 
the basis of loss of visual field.  Loss of visual field is rated 
by calculating remaining visual field extent at 8 principal 
medians, subtracting the remaining field from the normal field, 
adding together the degrees lost, subtracting the total of lost 
degrees from the normal total field and then dividing by 8.  38 
C.F.R. § 4.76a (2008).  

When indicated, measurements of the visual field will be made and 
the "usual perimeter methods" will be employed.  Not less than 
two recordings will be made and the charts will be made a part of 
the report of examination.  38 C.F.R. § 4.76 (2008).

The Veteran was afforded an eye examination in December 2008.  
Humphrey visual fields were reportedly evaluated with a central 
24-2 test showing a possible early superior acute scotoma (loss 
of visual field) in the right eye and a superior acute scotoma in 
the left eye.

The findings necessary to rate the loss of visual field were not 
reported (i.e. the field extent in the 8 principal meridians) and 
the charts were not included in the examination report.  VA 
regulations provide that where the examination report does not 
contain sufficient detail, "it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. § 4.2 (2009).  Where the Board makes a 
decision based on an examination report which does not contain 
sufficient detail, the Court will vacate the Board decision and 
remand the appeal "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination.'"  
Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993)

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should obtain any charts of the 
Veteran's visual fields made during the 
December 2008 VA examination.  If the charts 
required interpretation, the AOJ should ask 
the examiner or other qualified medical 
professional to provide this interpretation.

2.  If the charts made during the December 
2008 VA examination are unavailable or no 
charts were made, the Veteran should be 
afforded a new examination of his visual 
fields.  At least to charts of his visual 
fields should be made, and measurements of 
remaining visual field should be reported for 
the 8 principal meridians.  The examiner 
should review the claims folder.

3.  The AOJ should review the results of any 
visual field testing to insure that it was 
conducted in accordance with 38 C.F.R. § 4.76 
(2008), and contains the findings required by 
38 C.F.R. § 4.76a (2008), as discussed above.

4.  If the benefit sought on appeal is not 
fully granted to the Veteran's satisfaction, 
issue a supplemental statement of the case 
before returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


